       Case 3:20-cv-08016-DLR Document 74 Filed 04/12/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brenda Whittaker,                                  No. CV-20-08016-PCT-DLR
10                  Plaintiff,                          ORDER
11   v.
12   All Reverse Mortgage Incorporated,
13                  Defendant.
14
15          The Court having reviewed the parties’ Stipulation of Dismissal with Prejudice
16   (Doc. 72), and good cause appearing;
17          IT IS ORDERED that, pursuant to the parties’ stipulation, this matter is dismissed
18   with prejudice as to Plaintiff’s individual claims against Defendant, each party to bear their
19   own costs and attorneys’ fees. The claims of any members of an alleged class are dismissed
20   without prejudice.
21          Dated this 12th day of April, 2021.
22
23
24
25
                                                    Douglas L. Rayes
26                                                  United States District Judge
27
28
